Citation Nr: 1426131	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lump in throat.

2.  Entitlement to service connection for a right hip disability, to include degenerative joint disease.

3.  Entitlement to service connection for status post intrauterine device (IUD) removal.

4.  Entitlement to service connection for anemia, to include as secondary to intrauterine device (IUD) removal.

(The issue of entitlement to entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code, is the subject of a separate rating decision).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The Veteran served on active duty from December 1978 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and St. Petersburg, Florida.

In April 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's Virtual VA record.

The Veteran clarified during the Board hearing that she was not claiming service connection for arthritis generally, but she was claiming arthritis specifically for her right hip disability.  Thus, the issues have been recharacterized to reflect her intent.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Outstanding medical records

The Veteran reports that she received treatment from Dr. Nosshey Hanna and Dr. Kuwanda.  There is only one record from Dr. Nosshey Hanna included in the claims file.  Therefore, the Veteran should be asked to provide or authorize the release of any further treatment records from Dr. Nosshey Hanna.  As for records from Dr. Kuwanda, the Veteran's representative explained that the Veteran and the VA had both tried to obtain further records from Dr. Kuwanda without result.  The representative explained that further efforts to obtain additional records from Dr. Kuwanda was not needed as the Veteran does not believe that there is any information that would be provided by Dr. Kuwanda that would add to the appeal.  

The Veteran also reported that she was also treated at the following facilities:  the Naval Hospital in Philadelphia in the 1980s and from 2007 to 2008; the Jacksonville VAMC or clinic from 2008 to 2013; and the Gloucester, New Jersey VA in 2007 and 2008.  She also reported treatment at the VA in Winston Salem, North Carolina, but she did not indicate when she received this treatment.  Most recently, she explained that she received treatment from the Atlanta, Jacksonville and Charlotte beginning in 2005.  VA has a duty to obtain all pertinent VA and federal treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  These treatment records have not been obtained and are not associated with the claims file.

She also reported private treatment from Healthcare Partners in Conway, South Carolina and from Dr. Ohana and Dr. Nwangu.  She also reported treatment at the Carolinas Medical Hospital in Charlotte, North Carolina.  These treatment records have not been obtained and are not associated with the claims file.


VA examinations

The Veteran is currently diagnosed with multinodular goiter.  See Thyroid Ultrasound dated in August 2013.  She claims that her current diagnosis is specifically related to her swollen glands she experienced during service.  Her service treatment records show a diagnosis of viral pharyngitis in September 1979.  At that time, she had mild erythema and lymphoid hyperplasia.  

The Veteran has not been afforded a VA examination as to this issue, and the Board finds that there is insufficient medical evidence to make a decision on the claim.  For these reasons, the Board finds that a remand is necessary so that the Veteran can be afforded a VA examination for her lump in her throat.   

The Veteran claims that she has gynocological disorders currently due to the removal of her IUD during service.  Specifically, the Veteran claims that her periods have been heavy ever since her military service.  She also claims that her anemia is due to her heavy periods.  The Veteran was afforded a VA Gynecological examination in March 2012.  The Board finds that this March 2012 examination report is inadequate and that the Veteran should be provided a new VA examination.  The March 2012 examination report includes several questions that were unanswered by the examiner including whether the Veteran has been diagnosed with anemia.  Treatment records show a diagnosis for anemia.  The Veteran reported that she experienced heavy bleeding for years due to having two uteri.  The examiner noted that the Veteran did not have uterine fibroids or any disease, injuries or adhesions of the ovaries; however, a March 2007 record notes a diagnosis of right ovarian mass and a diagnosis of fibroid uterus. (tabbed with large square pink tabs).  A new VA examination should be afforded to the Veteran so that a thorough review of the claims file can be completed.

The Veteran was afforded a VA examination in March 2012 for her hip disorder.  The examiner diagnosed the Veteran with right hip strain.  The examiner did not diagnose the Veteran with arthritis but private treatment records show diagnoses for arthritis.  A January 2006 Magnetic Resonance of the right hip noted degenerative changes of the hip joint and possible mild trochanteric bursitis on the right.  The examiner should clarify the diagnosis and provide an opinion as to whether the current diagnosis began during the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain records from the following facilities:  

a. the Naval Hospital in Philadelphia from the 1980s; 

b. the Jacksonville VAMC and associated clinics from 2005; 

c.  the Gloucester, New Jersey VA facility dated in 2007 and 2008;  

d.  the VA facility in Winston Salem, North Carolina; and

e.  the VAMC in Atlanta, Georgia from 2005 to present.

Efforts to obtain these records shall co until the records are obtained unless VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  38 U.S.C. S § 5103A(b)(3); 38 C.F.R. §3.159 (c)(2).  

2.  Request that the Veteran provide or authorize the release of any medical records not already of record that are pertinent to her claims, including any additional records from Dr. N. Hanna, records from Healthcare Partners, records from Dr. Ohana and Dr. Nwangu, records from Mesa and Phoenix, Arizona, records from JFK Washington Memorial Hospital, records from Dr. Lee in Trenton, New Jersey and records from Carolinas Medical Hospital in Charlotte, North Carolina.  

3. If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA gynecological examination to determine if there are residuals of the Veteran's post status IUD removal or pelvic inflammatory disease.

The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should indicate that the file was reviewed.  All indicated tests and studies should be accomplished (with all results made available to the examining clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.


With respect to each diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to the following questions:

a.  Does the Veteran have any residuals of the IUD removal or Pelvic Inflammatory Disease (PID) that occurred during her military service?

b.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any residual of her IUD removal is related to any current gynecological disorders, including those diagnosed proximate in time to when she filed her claim in April 2006?

c.  Is it at least as likely as not that the Veteran's current diagnosis of anemia is related to heavy bleeding due to residuals of the IUD removal or Pelvic Inflammatory Disease that occurred during service or otherwise related to the Veteran's military service?

d.  Is it at least as likely as not that any current gynecological disability had its onset in or is otherwise medically related to service?

The examiner's attention is directed to the gynecological diagnoses of record. (See large pink square tabs indicating treatment for ovarian cyst, pelvic inflammatory disease and fibroids.)

In rendering the requested opinions as to diagnosis and etiology, the examiner's attention is also directed to the Veteran's oral and written assertions that she began experiencing heavy bleeding after removal of the IUD during her military service and continues to suffer from these problems.  The examiner attention is also directed to the August 2009 VA treatment record which notes that the Veteran has anemia of an unclear etiology, "suspect inability to absorb iron post gastric bypass".  (See blue square tab).

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached, in the examination report.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for the claims file to be returned to the March 2012 VA examiner who conducted the VA Hip examination for clarification of the Veteran's current diagnosis, including whether the Veteran has a current arthritis of the right hip.    

If the examiner finds that a new examination is warranted, one should be scheduled for the Veteran.  

The examiner should clearly identify all current, chronic disability (ies) affecting the Veteran's hip (to include arthritis).  

Then, with respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise related to service, to include the hip disability diagnosed during service). 

In rendering the requested opinions as to diagnosis and etiology, the examiner's attention is directed to the Veteran's oral and written assertions that she began experiencing hip problems during her military service, possibly due to her pregnancy, or an injury while training (see Board hearing transcript), and continues to suffer from these problems. 

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached, in the examination report.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination at a VA medical facility.  

The entire claims file must be made available to the examiner and the examination report should indicate such occurred.  All indicated tests and studies should be accomplished.   

The examiner should clearly identify all current, chronic disability (ies) manifesting as a lump in the Veteran's throat (diagnosed as multinodular goiter).  

Then, with respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise related to service.

The examiner's attention is directed to the Veteran's assertions that her current lump in her throat is related to swollen glands during service and the service treatment record showing a diagnosis of viral pharyngitis in September 1979.  

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached, in the examination report.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional development deemed warranted, the RO should readjudicate the claims.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran and her representative an appropriate SSOC and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



